HERRICK, J.
It seems to me that the questions in this case are ones of fact. The principles of law applicable to such cases are pretty well settled, and do not appear to have been violated upon the trial. The plaintiff submitted evidence tending to prove, and from which the jury might infer, that she was free from contributory negligence; also, evidence tending to prove negligence on the part of the defendant. So that there was no error in denying the motion for a nonsuit. The evidence on the part of the defendant contradicted in many respects that offered on the part of the plaintiff, thus raising issues of fact which it was peculiarly the province of the jury to determine; and with that determination I can see no sufficient reason to interfere, although the court might have come to a different conclusion, if acting in the place of the jury. The judgment should be affirmed, with costs. All concur.